Title: To Thomas Jefferson from Jean Baptiste Ternant, 13 April 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 13 avril 1793 l’an 2 de la République française

Je ne puis me dispenser de faire encore auprès du gouvernement des Etats unis, une Sollicitation dont la copie cy jointe d’une lettre du Consul général de la République expose completement l’objet. Vous jugerez vous même qu’il est fondé sur des besoins réels, ainsi que sur des obligations d’humanité et de Service, extrêmement imperieuses. Je n’ajouterai au contenu de cette lettre, qu’une seule reflexion, c’est qu’elle me parait de la plus exacte vérité, et qu’en accordant les fonds Sollicités à titre de remboursement courant, le gouvernement des Etats unis fera, j’en suis persuadé, une chose utile et agréable à la nation française. Cette consideration me fait espérer, que le Président accueillera la demande que j’en fais; et je vous prie de vouloir bien la mettre aussitot sous ses yeux.
